Case 18-10313 Doc 186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 1 of 23

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF LOUISIANA

IN RE: One Hundred Fold I, LLC CASE NO. 18-10313
(Debtor) CHAPTER 11

AMENDED CHAPTER 11 PLAN OF REORGANIZATION
Dated January 9, 2019

One Hundred Fold II, LLC, chapter 11 debtor in possession, respectfully submits to this
Honorable Court and proposes to the creditors of the captioned case the following Amended
Chapter 11 Plan of Reorganization.

ARTICLE I. CLASSES AND TREATMENT OF CLAIMS

CLASS 1. ADMINISTRATIVE CLAIMS

Consists of the administrative expenses allowed under §503 and entitled to priority under
11 U.S.C. §507(a). There will be administrative expenses in the case for professional fees during
the chapter 11 reorganization for the claims of the attorney and accountant for the debtor in
possession. The bankruptcy court may allow other administrative priority claims for other
parties or entities upon motion and opportunity for hearing and objection. To the extent the
bankruptcy court allows other claims pursuant to 11 U.S.C. §503(b) such claims will also be
treated in this class to the extent payment is not otherwise provided for within the terms of this
plan.

The total amount of claims in this class incurred through confirmation has not yet been
determined and Allowed by order of the court. It is anticipated there will be no claims in this
class other than for professional services. All such professional fees may only be paid if
approved by court order and once allowed shall be paid upon entry of the order approving the

fees, or such other date upon agreement of the professional. The first applications for approval

Page 1 of 11

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 2 of 23

of the compensation for professionals fees incurred post-petition shall be submitted for court
approval prior to or with the hearing on confirmation of this plan.
CLASS 2. PRIORITY TAX CLAIMS

Consists of federal, state or parish taxing authorities who have valid and allowed pre
bankruptcy tax claims pursuant to 11 U.S.C. §507(a)(8). The holders of an Allowed Claims in
this class shall be paid in full within 60 months from the petition date of this case. The monthly
payments shall commence thirty days from entry of the order of confirmation of this plan and
shall be in equal monthly deferred cash payments. If the holder of an Allowed Claim in this class
has a valid lien over assets of this estate as of the petition date of this bankruptcy case, then the
claimant shall retain its lien to the same rank and extent that existed as of the petition date, and

until the allowed amount of the lien claim has been paid in full under this plan.

The Allowed Claimants in this class are identified as follows and shall be paid as indicated:
ALLOWED . RATEOF PLAN MONTHLY
CLAIMANT: AMOUNTS DUE: INTEREST: MONTHS: PAYMENTS:
NONE
CLASS 3. SECURED CLAIMAINTS
This class consists of the Allowed Secured Claims of each mortgage lender identified on
the attached Exhibit A. The amount of the Allowed Secured Claim is hereby fixed as of the
petition date of this case in the amount indicated in Exhibit A.
(a) Each Allowed Secured Claim in this class, that is not holding an interest in flood
insurance proceeds, and is identified on Exhibit A to be paid from sale proceeds,
shall be satisfied by one lump sum cash payment from the sale of the immovable

property, subject to court approval by a final non-appealable order on the motion filed

by the debtor in possession to sell the properties in this class of secured claims. The

Page 2 of 11

 
Case 18-10313 Doci186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 3 of 23

funds shall be disbursed by the closing firm in full satisfaction of the Allowed
Secured Claim held by each creditor.

(b) The creditor shall retain its security interest against the named collateral until this
Allowed Secured Claim has been paid in full.

(c) This Class is impaired.

(d) The remaining unsecured portion of the claim held by each of the creditors in this
class are moved to the General Unsecured Class 5 of this plan.

(e) The creditors in this class are subject to the plan terms regarding “Litigation Claims”
being pursued by the debtor in possession and its successor reorganized entity until a
final non-appealable resolution occurs.

(f) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive all claims it asserts or may hold against each creditor in this class that (1) votes
in favor of this plan, AND (2) accepts the lump sum cash sale proceeds in full .?
settlement of its Allowed Secured and Unsecured Claims, and timely provides an
executed cancellation of its security interest to undersigned counsel for the debtor in
possession.

CLASS 4, SECURED CLAIMAINTS WITH FLOOD INSURANCE PROCEEDS

This class consists of the Allowed Secured Claimants that each hold a security interest on
immovable property that was damaged or lost during the massive flood in East Baton Rouge
Parish and surrounding arears in August 2016. Bach claim is secured by the identified
immovable property that has only a post-flood “gutted” house or no structure if demolished by

the City-Parish as part of its post-flood program. In addition, these claims are subject to claims

Page 3 of 11

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 4of 23

for Flood Insurance Proceeds that the debtor was unable to obtain for renovation or restoration of
the collateral.

The flood insurance proceeds have not been negotiated or disbursed by the parties unless
otherwise indicated on the attached Exhibit B. Prior to the filing of this case there were only
one or two properties for which flood insurance proceeds were released and that occurred asa
result of sanction motions filed in 2017 and 2018 in the Redeemed Properties Inc. chapter 11
case before its successor entity, One Hundred Fold, II filed the captioned chapter 11 case.

The Allowed Secured Claim for creditors in this class are hereby fixed as of the petition
date of this case in the amount indicated on Plan Exhibit B. Based on the current condition of
each immovable property there is no secured value assigned to these lots with or without
remaining structures, they remain liabilities only at this stage due to vandalism in the area. Each
of the claimants in this class hold a security interest against property that was damaged. Initially
the debtor was using its own funds to tty to clear and secure the properties that remained vacant
after the flood due to inability to restore the properties for tenant occupancy without access to the
flood insurance proceeds held by the lenders.

(a) The Reorganized Entity and each Claimant in this Class is obligated by the terms of

this Plan, and shall apply the flood insurance proceeds to pay the Allowed Secured
Claims in the amounts indicated on Exhibit B. Exhibit B reflects the balance owed to
each creditor as of the petition date of this case in accordance with the previously
modified terms in the confirmed chapter 11 case of this debtor as the Reorganized _
Debtor from the case of Redeemed Properties Inc., #09-10846 filed in the Middle
District of Louisiana, United States Bankruptcy Court. Any and all flood insurance

proceeds in excess of the amount reflected on Exhibit B shall be disbursed directly to

Page 4of 11

 
Case 18-10313 Doci186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 5 of 23

the captioned chapter 11 debtor in possession contemporaneously with the offset or
distribution to the creditor.

(b) By mutual agreement of the debtor, the claimant, and all other named parties
indicated on the applicable flood insurance disbursement check, the creditor may
satisfy the Allowed Secured Claim fixed by this plan by offset or cash disbursement
in one lump sum from the flood insurance proceeds in the amount indicated on
Exhibit B as the secured Claim Balance at any time prior to commencement of
contested matters and proceedings proposed in the Claims and Litigation, Section E
of this chapter 11 plan. |

(c) However, the captioned debtor and its reorganized entity do hereby agree and shall
waive any and all claims it asserts or may hold against each creditor who (1) votes in
favor of the plan, and (2) accepts the proposed lump sum cash insurance proceeds in
the amount reflected as the Claim Balance on Exhibit B in full settlement of its
Allowed Secured and Unsecured Claims, and contemporaneously provides an
executed cancellation of its security interest to counsel for the debtor to be held in
trust for recordation in the mortgage records of the parish upon entry of a final order
of confirmation of this plan.

(d) This Class is impaired.

(e) Adequate Protection Payments paid to this creditor by the debtor in possession prior
to'entry of the Order of Plan Confirmation shall be retained by the creditor and

| applied to reduce the balance upon confirmation of the Allowed Secured Claim.
(f) Creditors retaining an Allowed Unsecured Claim against the debtor in possession as

of the entry of the Order of Confirmation of this Plan shall each be issued a new

Page 5 of 11

 
Case 18-10313 Doci186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 6 of 23

unsecured promissory note that reflects the terms of this chapter 11 plan. The debtor
in possession, the Reorganized Entity, and the holders of Allowed Claims shall
execute any documentation promptly, and that is reasonable and necessary to
effectuate the terms of this Chapter 11 Plan. NO ESCROW FOR PROPERTY TAX
AND INSURANCE SHALL BE MAINTAINED BY THE CREDITORS ON ANY
OF THESE ACCOUNTS.

CLASS 5. GENERAL UNSECURED CLAIMS

(A). Consists of unsecured creditors with Allowed Claim(s) under §502 of the Code in
the amounts as of the petition date of the Chapter 11 case. These Allowed Unsecured Claims are
hereby fixed and allowed as of entry of the Order of Confirmation in the amounts reflected on
the attached Exhibit C.

Any claims identified as “Undetermined”, “pending Proof of Claim”, or “disputed by
debtor” on the Exhibit are currently anticipated to require further documentation or claim
litigation, to determine the allowed amount of the Unsecured Claim. A final order of the
Bankruptcy Court will fix the allowed amount of all litigated claims unless the parties reach an
agreement by consent to fix an allowed unsecured amount. In addition, any unsecured Proof of
Claim filed as of the proof of claim deadline fixed by separate Order of this Court, and not
objected to during the time provided by this Court, shall be deemed an Allowed Unsecured
Claim for distribution under this Plan. |

The Reorganized Entity is obligated by the terms of this Plan and shall pay the Allowed
Unsecured Claims in full with simple interest at the rate of 1% per annum. The payment of the
Allowed Amount of each Unsecured Claim in this class shall be disbursed in sixty (60) equal

monthly installments commencing ninety (90) days from entry of the order of confirmation of

Page 6 of 11

 
Case 18-10313 Doci186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 7 of 23

this Chapter 11 Plan, or in the discretion of the reorganized entity an Allowed Unsecured Claim
as reflected on the attached Exhibit C may be paid in one lump sum payment of 25% of the
Allowed Unsecured Claim within thirty (30) days of entry of a final non-appealable order of
confirmation.

(B). As an administrative convenience, the Reorganized Entity may pay the Allowed
Amount of “small claims,” within thirty (3 0) days of confirmation. These “Administrative
Convenience Claims” would include claimants whose distribution will be less than $100.00 total.

(C). Stock Option: Alternatively, at the election of each creditor that holds an unsecured
claim, such claimant may elect to receive stock/membership interest in the Reorganized Entity in
lieu of the cash Plan Payments. This election must be made in writing and be noticed to
undersigned counsel for the debtor, no later than the deadline fixed by the Court for
submission of ballots accepting or rejecting this Plan. The amount of stock/membership
interest shall be one share for every $1,000.00 dollars of the Allowed Unsecured debt upon
confirmation of this plan.

(D). See Exhibit C that reflects the amount of the Unsecured Allowed Claim for each of
these creditors in this class.

(E). This class is impaired.

CLASS 6. EQUITY CLAIMS

Consists of the equity interests in the debtor. Jerry L. Baker, Jr., Manager, owns 100% of
the equity interest of the debtor. The claimant in this Class as of entry of the order of
confirmation of this plan shall receive no cash distribution on account of his equity interest
unless and until all creditors holding Allowed Claims have been paid according to the terms of

this plan.

Page 7 of 11

 
Case 18-10313 Doci186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 8 of 23

ARTICLE Il, ADDITIONAL PLAN PROVISIONS

A. CRAMDOWN

Please be advised that in the event all of the applicable requirements of Subsection (d) of
11 U.S.C. §1129 are met other than Paragraph 8, the debtor requests that Court to confirm
its Plan over the dissenting creditors pursuant to 11 U.S.C. 1129(b).

B. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Executory contracts and unexpired leases shall be treated as provided if
designated into a separate class herein, but to the extent not separately classified in this
Chapter 11 Plan, such lease or executory contract is assumed herein, and the performance
and benefits under the contract shall transfer from the Debtor in possession to the

_ Reorganized Debtor upon confirmation of the debtor’s chapter 11 plan. The rights under
the executory contracts and unexpired leases shall be assumed and assigned to the
Reorganized Entity for performance by the Reorganized Entity in accordance with the
terms of the contract(s).

The debtor’s ordinary course of business is the leasing of residential homes to
individuals on a month to month basis once the original term contract expires or defaults.
As of hearing on plan confirmation, any and all leases currently within an unexpired term,
and not in default, as of confirmation shall be assumed and shall be identified at the
commencement of the hearing on confirmation of this plan by an exhibit listing any and
all such contracts. It is anticipated there may be no one-year term lease contracts as of
hearing on confirmation due to the month to month manner by which the debtor’s
customer base primarily functions. See Exhibit D attached for the currently existing

leases with tenants.

C. VALUATION OF SECURED CLAIMS
In the event any creditor contests the value of a secured claim as proposed by the debtor,
the creditor must file a timely objection to plan confirmation, otherwise the value of the
claim will be fixed pursuant to §506(a) upon hearing in accordance with the terms of the

Plan, whether or not the creditor has filed a proof of claim in the captioned case and

Page 8 of 11

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 9 of 23

whether or not the creditor has asserted a different value in a filed Proof of Claim. In the
event an objection to the value proposed in the Plan, the Court will be requested to take
evidence, and determine the amount of the Allowed Secured Claim at the hearing
pursuant to Bankruptcy Rule 3012, or in connection with such other proceedings as it

determines appropriate.

D. INTERIM PAYMENTS AND ADEQUATE PROTECTION PAYMENTS
Any and all payments made by the debtor in possession during the bankruptcy case, prior
to entry of the Order of Confirmation of this Chapter 11 Plan, shall be retained by the
creditor and applied first to principal to reduce the balance of sums owed on the creditor’s

Allowed Secured Claim determined upon confirmation of this chapter 11 plan.

E. LITIGATION OF CLAIMS

(1) To the extent not settled prior to hearing on confirmation, the reorganized entity and the
debtor shall pursue Litigation for recovery of flood insurance proceeds and related
damages against the creditors in Class 4. To the extent these claims are not resolved by
the hearing on confirmation of this plan, or by prior agreement of the parties, the debtor
and/or its reorganized entity shall commence contested matters and adversary
proceedings to address the claims against these creditors in Class 4 within fourteen (14)
days following commencement of the first hearing on confirmation of this plan.

(2) To the extent not settled prior to commencement of the hearing on confirmation, the
reorganized entity and the debtor shall commence and pursue Litigation as contested
matters, objections to proof of claim, and adversary proceedings against all creditors in
Class 3 and Class 5 regarding the failure to comply with the previously modified terms of

the claimant’s security interest, and the damages that occurred as a result.

F. IMPLEMENTATION OF PLAN OF REORGANIZATION
(1) All creditors holding unpaid Allowed Claims against the debtor in possession, as of the
entry of the Order of Confirmation of this Plan, other than taxing authorities, shall be
issued a promissory note executed by the Reorganized Entity in favor of the creditor

representing the amount of the reorganized obligations and terms of future repayment

Page 9 of 11

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 10 of 23

provided in this Chapter 11 Plan. The obligation created by this Chapter 11 Plan will be
evidenced by issuance of the promissory note payable to such creditor in an amount
representing the creditors’ pro rata share of each distribution as provided within the
applicable Class(es).

Creditors may elect to receive a lump sum distribution of cash in the amount
$500.00 if the creditor would prefer to receive no monthly distributions on its Allowed
Unsecured Claim amount it may hold as of confirmation of the plan. To make this
election the creditor or its legal counsel must notify undersigned counsel for the
debtor in writing no later than the deadline for objection to confirmation of this
plan.

(2) As an employment incentive for Mr. Jerry L. Baker, Jr. to operate this business and
implement the debtor’s chapter 11 plan terms, he shall be issued stock/membership
interest in the Reorganized Entity equivalent to two thousand (2,000) shares of the ten
thousand (10,000) shares to be established for the Reorganized Entity.

(3) As further consideration for this stock or membership interest, Mr. Baker agrees to serve
as acting officer and/or managing member of the Reorganized Entity pending the first
meeting of shareholders or members to be held at 10:00 a.m., on the first Friday
following sixty (60) days from entry of the order of confirmation of this plan. The _
shareholder/member meeting shall be held at the office of Attorney Pamela Magee, LLC,
11745 Bricksome Ave, Suite B-1, Baton Rouge LA 70816. Notice is hereby given that

the elections of company management shall occur on that date.

G. DEFINITIONS AND TERMS OF THIS PLAN OF REORGANIZATION

The following are defined terms upon which this Plan is proposed:

Plan - the Chapter 11 Plan filed by One Hundred Fold, II, LLC, the debtor in possession
of this chapter 11 case.

Allowed Secured Claim 506(a) - a claim allowed pursuant to 11 U.S.C. Section 506(a)

of the Bankruptcy Code. A claim allowed by Order of the United States Bankruptcy Court,
Middle District of Louisiana.

Page 10 of 11

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47° Page 11 of 23

Allowed Over-Secured Claim 506(b) - a claim allowed pursuant to 11 U.S.C. Section
506(b) of the Bankruptcy Code. A claim allowed by Order of the United States Bankruptcy
Court, Middle District of Louisiana.

Allowed Unsecured Claim - a claim allowed by Order of the United States Bankruptcy
Court, Middle District of Louisiana.

Entry of the Order of Confirmation - the date upon which an Order confirming this
Chapter 11 Plan of Reorganization is entered into the Docket of the captioned case.

Debtor in Possession — One Hundred Fold, I, LLC.

Reorganized Entity - the entity or entities that shall be formed under the terms of this
Plan of Reorganization, and which shall assume the assets and corresponding obligations created
by this Plan.

Effective Date - when the Order confirming this Chapter 11 Plan is a final, non-
appealable Order.

H. PAYMENT OF STATUTORY FEES of the United States Trustee

All fees payable pursuant to Section 1930(a) of Title 28 of the United States Code (U.S.
Trustee Fees), will accrue and be timely paid until the case is closed, dismissed, or converted to
another chapter of the Code. Any U. S. Trustee Fees owed on or before the effective date of this
Plan will be paid on the effective date.

THE FOREGOING AMENDED CHAPTER 11 PLAN
IS SUBMITTED ON BEHALF OF
ONE HUNDRED FOLD, II, LLC BY

s/Jerry L. Baker Jr.
Jerry L. Baker, Jr., Manager

ON THIS 9 DAY OF JANUARY, 2019.

RESPECTFULLY SUBMITTED,
Attorney Pamela Magee, LLC

s/ Pamela Magee
PAMELA MAGEE #17476

P O BOX 59 BATON ROUGE LA 70821
TELEPHONE: (225) 367-4662

EMAIL: pam@AttorneyPamMagee.com

Attorney for One Hundred Fold, II, LLC.

Page 11 of 11

 
Case 18-10313 Doc 186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 12 of 23

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF LOUISIANA

IN RE: ONE HUNDRED FOLD II, LLC CASE NO. 18-10313
DEBTOR | _ CHAPTER 11

EXHIBITS FOR CHAPTER 11 PLAN OF REORGANIZATION
OF DEBTOR IN POSSESION
DATED 01/09/19

Exhibit A — Allowed Secured Claims
Exhibit B — Insurance Proceeds
Exhibit C — Allowed Unsecured Claims

Exhibit D — Tenant Leases

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 13 of 23

Street Name/#

69" Ave.
Ditech Financial LLC

70 Ave.

Seterus Inc.

Adams Ave.
Chase Mortgage

Bomer Dr.
Chase Mortgage

Byron Ave.
Chase Mortgage

Chipley St.
PNC Bank

Clayton Dr
Chase Mortgage

Clayton Dr.
Wells Fargo Home
Mortgage

Clayton Dr.

‘Seterus, Inc

Clayton Dr.
Chase Mortgage Baton

Clayton Dr.

Seterus, Inc.

PLAN EXHIBIT A

ALLOWED SECURED CLAIMS

Address/Lot

2938 69% Ave.
Baton Rouge LA 70807
Bank Addition, lot 40-A, Sq 53

2915 70" Ave.
Baton Rouge LA 70807
Bank Addition Lots 3&4, Sq 70

5612 Adams Ave.

Baton Rouge LA 70805
East Fairfields, lot 20 Sq 25

7351 Bomer Dr.
Baton Rouge LA 708012
Greendale s/d lot 87

5153 Byron Ave.
Baton Rouge LA 70805
Addition North Highland, lot 14 Sq 13

920 Chipley St.
Baker, LA 70714
Park Ridge Sec II, lot 66

3749 Clayton Dr,
Baton Rouge, LA 70805;
North Highlands Estates lot 198

4060 Clayton Dr.
Baton Rouge LA 70805
North Highland Estates portion #206 & 217

4720 Clayton Dr. '
Baton Rouge LA 70805
Addition North Highlands Lot 8, Sq 11

5056 Clayton Dr.

Rouge LA 70805

Addition North Highland,
Lot 7 & east 10’Lot 6, Sq 19

5350 Clayton Dr.
Baton Rouge LA 70805
Suburb Greaud, lot 8

Page 1of5

Petition date balance

$28,655.63

$20,729.93

$27,087.16

$29,589.20

$24,775.33

$47,072.28

$23,498.29

$32,964.40

$35,129.16

$27,756.18

$30,229.47

Allowed Secured Claim

$22,000.00

$22,000.00

$22,000.00
$22,000.00
$15,000.00
$22,000.00
$22,000.00
$15,000

See ['xhibit B

See Exhibit B

See Exhibit B

 
Case 18-10313

Curtis St.

Citimortgage Inc.

Dalton St.

Wells Fargo Home
Mortgage

Dayton St.
PNC Bank

Dayton St.
PNC Bank

Eleanor Dr.
Citimortgage Inc.

Elm Dr.
PNC Bank

Erie St.
Wells Fargo Home
Mortgage

Erie St.
Wells Fargo Home
Mortgage

Fairfields Ave.
PNC Bank

Fairfields Ave.
Seterus, Inc.

Geronimo St
PNC Bank

Greenwell St
PNC Bank

Henderson Ave.
PNC Bank

2741 Curtis St.
Baton Rouge LA 70807
Roosevelt Place, lot 17 Sq 9

3576 Dalton St.
Baton Rouge LA 70805
Highland Gardens Lot 122

2815 Dayton St.
Baton Rouge LA 70805
Dayton s/d, lot 11 Sq 2

3402 Dayton St.
Baton Rouge LA 70805
Plank Road s/d lot 4

3842 Eleanor Dr.
Baton Rouge LA 70805
East Dayton, lot 88

2908 Elm Dr.
Baton Rouge LA 70805
South Dayton s/d, lot 37

2948 Erie St.
Baton Rouge LA 70805
Victory Place, lot 42, Sq 2

3001 Erie St.
Baton Rouge LA 70805
Victory Place, lot 16, Block 1

3406 Fairfields Ave.
Baton Rouge LA 70802
Belfort s/d lot 156

4911 Fairfields Ave.
Baton Rouge LA 70802
Kast Fairfields s/d lot 9 Sq 3

3438 Geronimo St.
Baton Rouge LA 70805

Suburb Istrouma lot 9-C Sq 110

3328 Greenwell St.
Baton Rouge LA 70805
Legion Village, lot 65

5724 Henderson Ave.
Baton Rouge LA 70805
Legion Village s/d, lot 50

Page 2 of 5

Doc 186 Filed 01/10/19 Entered 01/10/19 00:09:47

$26,928,49

$32,947.31

$24,726.37

$14,000.75

$21,422.35

$26,514.67

$24,877.77

$26,675.35

$22,939.12

$21,652.27

$16,681.63

$23,385.93

$25,619.99

Page 14 of 23

$22,000.00

$22,000.00

$22,000.00

$22,000.00

See Exhibit B

See Exhibit B

$15,000.00

$0.00

$22,000.00

$22,000.00

$22,000.00

$22,000.00

$22,000

 
Case 18-10313

‘Henderson Ave.
Chase Mortgage

Jackson Ave.
SN Servicing Corp.

Lupine Ave.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

N. 30" St.

Seterus, Inc

N. Foster Dr.
PNC Bank

Ontario St.

Citimortgage Inc.

Osbourne Ave.
Chase Mortgage

Ozark St.
PNC Bank

Perimeter

5742 Henderson Ave. (5724?)
Baton Rouge LA 70805
Legion Village, lot 53

4748 Jackson Ave.
Baton Rouge LA 70805
East Fairfields, Lot 25, Sq 5

2722 Lupine Ave.
Baton Rouge LA 70805
Standard Heights, lot 3 Sq 55

4051 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot L sq 4

4135 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot P, Sq 4

4148 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 60, Sq 2

4188 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 62 Sq 2

1621 N. 30" St.
Baton Rouge LA 70802
Suburb Bogan, lot 12, Sq 5

4065 N. Foster Dr.
Baton Rouge LA 70805
East Dayton s/d, lot 145

3229 Ontario St.
Baton Rouge LA 70807
Drawford Addition lot 3 Sq 5 or E

5444 Osbourne Ave.

Baton Rouge LA 70805
Dougherty Place, lot 24 Sq B

3864 Ozark St.
Baton Rouge LA 70805
New Dayton s/d, lot 13 Sq 18

6849 Perimeter

Page 3 of 5

$28,286.76

Doc 186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 15 of 23

$22,000.00

Sundetermined $22,000.00

$16,234.81

$14,894.38

$13,417.48

$14,447.56

$25,619.99

$24,224.22

$23,832.74

$25,097.53

$20,446.40

$24,490.49

$undetermined

$22,000.000

$15,000
See Exhibit B

See Exhibit B

See Exhibit B
$0.00
See Exhibit B
$22,000.00

$22,000.00

$22,000.00

$22,000.00

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 16 of 23

Prescott Rd.

Citimortgage Inc.

Ritterman Ave
Chase Mortgage

Rhodes Ave.
Ditech Financial LLC

Sherwood St.
PNC Bank

Sherwood St.

Seterus, Inc.

Shelly St
PNC Bank

Shelley St.
Chase Mortgage

Shelley St.
PNC Bank

Spedale St.
Chase Mortgage

Sumrall Dr.
Chase Mortgage

Sycamore St.
Ditech Financial LLC

Terrace St
PNC Bank

Underwood
Seterus, Inc.

5024 Prescott Rd
Baton Rouge LA 70805
East Dayton s/d, Lot 104

5339 Ritterman Ave,
Baton Rouge, LA 70805;
Dougherty Place s/d, lot 19, Sq E

2275 Rhodes Ave.
Baton Rouge LA 70802
Belfair Homes s/d, lot 415

3958 Sherwood St.
Baton Rouge LA 708085
North Highland Estates, lot 246

4592 Sherwood St.
Baton Rouge LA 70805
Addition North Highlands s/d, lot 23, Sq 4

2845 Shelley St.
Baton Rouge LA 0805
Delmont Place s/d lot 33 sq 8

3577 Shelley St.
Baton Rouge LA 70805
North Highland Estates s/d, lot 57

4708 Shelley St.
Baton Rouge LA 70805
Addition North Highlands s/d lot 7 sq 10

3848 Spedale St.
Baton Rouge LA 0805
A portion of Jot 2 Fairacre Farms

5074 Sumrall Dr.
Baton Rouge LA 70811
Glen Oaks s/d, lot 248

3965 Sycamore St.
Baton Rouge LA 70805
Schorten Place s/d, lot 16, Sq 7

1824 Terrace St.
Baton Rouge LA 70802
Addition Suburb Swart, lot 60

4967 Underwood
Baton Rouge LA 70805
Foster Heights s/d, lot 41

Page 4of 5

$24,224.22

$25,665.21

$26,019.20

$14,299.12

$23,194.26

$14,447.56

$47,145.63

$21,239.96

$27,408.30

$34,635.38

$26,029.50

$27,408.30

$26,029.50

see exhibit B

see exhibit B

$22,000.00

See Exhibit B

See Exhibit B
$22,000.00 —
$22,000.00

See Exhibit B
$22,000.00
$22,000.00
See exhibit B

$22,000.00

$22,000.00

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 17 of 23

Winbourne Ave. 3005/3013 Winbourne Ave. $27,042.91 $22,000.00
Ditech Financial LLC Baton Rouge LA 70805
Rasalie Park, lot 11 Sq 1

Winbourne Ave. 3027 Winbourne Ave. $24,224.22 $22,000.00
Seterus, Inc. Baton Rouge LA 70805

Rosalie Park s/d, lot 13 &

Western half lot 14, sq 1

Page 5 of 5

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 18 of 23

SECURED CLAIMAINTS HOLDING FLOOD INSURANCE PROCEEDS

PLAN EXHIBIT B

INSURANCE CLAIM BALANCE

 

MORTGAGE PROPERTY

CLAIMANT: ADDRESS: PROCEEDS AS OF 3//18
1. Seterus Inc. 4720 Clayton $48,039.87 $35,129.16
2. Chase Mortgage 5056 Clayton $33,064.85 $27,756.18
3. Citi Mortgage, Inc 3842 Eleanor Dr. $36,000.00 $21,422.35
4, PNC Mortgage 2908 Elm St. $50,000.00 $26,514.67
5. PNC Mortgage 4135 Mohican St. $50,000.00 $13,417.48
6. PNC Mortgage 4148 Mohican St $50,750.00 $14,447.56
7. PNC Mortgage 4188 Mohican St $59,200.00 $25,619.99
8. PNC Mortgage 4065 N. Foster Dr. $45,000.00 $23,832.74
9, CitiMortgage 5024 Prescott Rd. $undetermined $24,224.22
10. Chase Mortgage 5339 Ritterman Ave, $47,500.00 $25,665.21
11. PNC Mortgage 4708 Shelley St. $45,000.00 $21,239.96
12. PNC Mortgage 3958 Sherwood St. $45,000.00 $14,299.26
13. Seterus, Inc. 4592 Sherwood $45,000.00 $23,194.26
14. DiTech Financial 3965 Sycamore St. $29,474.00 $26,029.50

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 19 of 23

Street Name/

69 Ave.
Ditech Financial LLC

70" Ave.

Seterus Inc.

Adams Ave.
Chase Mortgage

Bomer Dr.
Chase Mortgage

Byron Ave.
Chase Mortgage

Chipley St.
PNC Bank

Clayton Dr
Chase Mortgage

Clayton Dr.
Wells Fargo Home
Mortgage

Clayton Dr.

Seterus, Inc

Clayton Dr.
Chase Mortgage Baton

Clayton Dr.

Seterus, Inc.

PLAN EXHIBIT C

UNSECURED CLAIMS

Address/ Lot U/S CLAIM

2938 69"" Ave.
Baton Rouge LA 70807
Bank Addition, lot 40-A, Sq 53

$6,655.63

2915 70" Ave.
Baton Rouge LA 70807
Bank Addition Lots 3&4, Sq 70

$0.00

5612 Adams Ave.
Baton Rouge LA 70805
East Fairfields, lot 20 Sq 25

$5,087.16

7351 Bomer Dr.
Baton Rouge LA 708012
Greendale s/d lot 87

$7,589.20

5153 Byron Ave.
Baton Rouge LA 70805
Addition North Highland, lot 14 Sq 13

$9,775.33

920 Chipley St.
Baker, LA 70714
Park Ridge Sec II, lot 66

$25,072.28

3749 Clayton Dr,
Baton Rouge, LA 70805;
North Highlands Estates lot 198

$1,498.29

4060 Clayton Dr. $17,964.40
Baton Rouge LA 70805

North Highland Estates portion #206 & 217
4720 Clayton Dr. $0.00
Baton Rouge LA 70805

Addition North Highlands Lot 8, Sq 11
5056 Clayton Dr. $0.00
Rouge LA 70805

Addition North Highland,

Lot 7 & east 10’Lot 6, Sq 19

5350 Clayton Dr. $8,229.47
Baton Rouge LA 70805

Suburb Greaud, lot 8

Page 1 of 5

Petition date balance _Value

$28,655.63 $22,000
$20,729.93 $22,000
$27,087.16 $22,000
$29,589.20 $22,000
$24,775.33 $15,000
$47,072.28 $22,000
$23,498.29 $22,000
$32,964.40 $15,000
$35,129.16 see exhibit B
$27,756.18 see exhibit B
$30,229.47 $22,000

 
Case 18-10313

Curtis St.
Citimortgage Inc.

Dalton St.

Wells Fargo Home
Mortgage

Dayton St.
PNC Bank

Dayton St.
PNC Bank

Eleanor Dr.
Citimortgage Inc.

Elm Dr.
PNC Bank

Erie St.
Wells Fargo Home
Mortgage

Erie St.
Wells Fargo Home
Mortgage

Fairfields Ave.
PNC Bank

Fairfields Ave.
Seterus, Inc.

Geronimo St
PNC Bank

Greenwell St
PNC Bank

Henderson Ave.
PNC Bank

Doc 186 Filed 01/10/19 Entered 01/10/19 00:09:47

2741 Curtis St.
Baton Rouge LA 70807
Roosevelt Place, lot 17 Sq 9

$4,928.49

3576 Dalton St.
Baton Rouge LA 70805
Highland Gardens Lot 122

$10,947.31

2815 Dayton St.
Baton Rouge LA 70805
Dayton s/d, lot 11 Sq 2

$2,726.37

3402 Dayton St. $0.00
Baton Rouge LA 70805
Plank Road s/d lot 4

3842 Eleanor Dr. $0.00
Baton Rouge LA 70805
East Dayton, lot 88

2908 Elm Dr. $0.00
Baton Rouge LA 70805
South Dayton s/d, lot 37

2948 Erie St.
Baton Rouge LA 70805
Victory Place, lot 42, Sq 2

$9,877.77

3001 Erie St.
Baton Rouge LA 70805
Victory Place, lot 16, Block 1

$26,675.35

3406 Fairfields Ave.
Baton Rouge LA 70802
Belfort s/d lot 156

$939.12

4911 Fairfields Ave. $0.00
Baton Rouge LA 70802
Kast Fairfields s/d lot 9 Sq 3

3438 Geronimo St.
Baton Rouge LA 70805
Suburb Istrouma lot 9-C Sq 110

$1,681.93

3328 Greenwell St.
Baton Rouge LA 70805
Legion Village, lot 65

$1,385.94

5724 Henderson Ave.
Baton Rouge LA 70805
Legion Village s/d, lot 50

$3,619.99

Page 2 of 5

$26,928,49

$32,947.31

$24,726.37

$14,000.75

$21,422.35

$26,514.67

$24,877.77

$26,675.35

$22,939.12
$21,652.27

$16,681.63

$23,385.93

$25,619.99

Page 20 of 23

$22,000

$22,000

$22,000

$15,000

see exhibit B

see exhibit B

$15,000

$0.00

$22,000

$22,000

$22,000

$22,000

$22,000

 
Case 18-10313

Henderson Ave.
Chase Mortgage

Jackson Ave.
SN Servicing Corp.

Lupine Ave.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

Mohican St.
PNC Bank

N. 30" St.

Seterus, Inc

N. Foster Dr.
PNC Bank

Ontario St.
Citimortgage Inc.

Osbourne Ave.
Chase Mortgage

Ozark St.
PNC Bank

Prescott Rd.

Citimortgage Inc,

Doc 186 Filed 01/10/19

5742 Henderson Ave.
Baton Rouge LA 70805
Legion Village, lot 53

4748 Jackson Ave.
Baton Rouge LA 70805
East Fairfields, Lot 25, Sq 5

2722 Lupine Ave.
Baton Rouge LA 70805
Standard Heights, lot 3 Sq 55

4051 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot L sq 4

4135 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot P, Sq 4

4148 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 60, Sq 2

4188 Mohican St.
Baton Rouge LA 70805
Babin s/d, lot 62 Sq 2

1621 N. 30 St.
Baton Rouge LA 70802
Suburb Bogan, lot 12, Sq 5

4065 N. Foster Dr.
Baton Rouge LA 70805
East Dayton s/d, lot 145

3229 Ontario St.
Baton Rouge LA 70807

Entered 01/10/19 00:09:47

$6,286.76 $28,286.76

$0.00 $Sundetermined

0.00 $16,234.81

$0.00 $14,894.38

$0.00

$13,417.48

$0.00 $14,447.56

$0.00 $25,619.99

$24,224.22 $24,224.22

$0.00

$23,832.74

$3,097.53 $25,097.53

Drawford Addition lot 3 Sq 5 or E

5444 Osbourne Ave.
Baton Rouge LA 70805
Dougherty Place, lot 24 Sq B

3864 Ozark St.
Baton Rouge LA 70805
New Dayton s/d, lot 13 Sq 18

5024 Prescott Rd
Baton Rouge LA 70805
East Dayton s/d, Lot 104

$0.00 $20,446.40

$2,490.49 $24,490.49

$0.00 $24,224.22

Page 3 of 5

Page 21 of 23

$22,000
$22,000
$22,000
$15,000
see exhibit B

see exhibit B

see exhibit B

$0.00
see exhibit B
$22,000
$22,000
$22,000

see exhibit B

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 22 of 23

Perimeter St

Ritterman Ave
Chase Mortgage

Rhodes Ave.
Ditech Financial LLC

Sherwood St.
PNC Bank

Sherwood St.

Seterus, Inc.

Shelly St
PNC Bank

Shelley St.
Chase Mortgage

Shelley St.
PNC Bank

Spedale St.
Chase Mortgage

Sumrall Dr.
Chase Mortgage

Sycamore St.
Ditech Financial LLC

Terrace St
PNC Bank

Underwood
Seterus, Inc.

Winbourne Ave.
Ditech Financial LLC

6849 Perimeter St.

5339 Ritterman Ave,
Baton Rouge, LA 70805;
Dougherty Place s/d, lot 19, Sq E

$0.00

2275 Rhodes Ave.
Baton Rouge LA 70802
Belfair Homes s/d, lot 415

$4,019.20

3958 Sherwood St.
Baton Rouge LA 708085
North Highland Estates, lot 246

$0.00

4592 Sherwood St.
Baton Rouge LA 70805
Addition North Highlands s/d, lot 23, Sq 4

$0.00

2845 Shelley St.
Baton Rouge LA 0805
Delmont Place s/d lot 33 sq 8

$0.00

3577 Shelley St. $25,145.63
Baton Rouge LA 70805

North Highland Estates s/d, lot 57

4708 Shelley St.
Baton Rouge LA 70805
Addition North Highlands s/d lot 7 sq 10

$0.00

3848 Spedale St.
Baton Rouge LA 0805
A portion of lot 2 Fairacre Farms

$5,498.30

5074 Sumrall Dr.
Baton Rouge LA 70811
Glen Oaks s/d, lot 248

$12,635.38

3965 Sycamore St. $0.00
Baton Rouge LA 70805

Schorten Place s/d, lot 16, Sq 7

1824 Terrace St.
Baton Rouge LA 70802
Addition Suburb Swart, lot 60

$5,408.30

4967 Underwood
Baton Rouge LA 70805
Foster Heights s/d, lot 41

$4,029.50

3005/3013 Winbourne Ave.
Baton Rouge LA 70805
Rasalie Park, lot 11 Sq 1

$5,042.91

Page 4of 5

$undetermined

Sundetermined

$25,665.21
$26,019.20
$14,299.12
$23,194.26
$14,447.56
$47,145.63
$21,239.96
$27,408.30 .
$34,635.38
$26,029.50

$27,408.30

$26,029.50

$27,042.91

$22,000

see exhibit B

$22,000

see exhibit B

see exhibit B

$22,000

$22,000

see exhibit B

$22,000

$22,000

see exhibit B

$22,000

$22,000

$22,000

 
Case 18-10313 Doc186 Filed 01/10/19 Entered 01/10/19 00:09:47 Page 23 of 23

Winbourne Ave. 3027 Winbourne Ave. $2,224.22 $24,224.22 $22,000
Seterus, Inc. Baton Rouge LA 70805

Rosalie Park s/d, lot 13 &

Western half lot 14, sq 1

Page 5 of 5

 
